Citation Nr: 1445942	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-06 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from January 1982 to January 1985; she thereafter served in the Army Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for service connection.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is in the Veteran's file. 

This claim was previously before the Board in June 2014.  At that time, the Board remanded the issue of entitlement to service connection for a low back disability as well as the issue of entitlement to service connection for a psychiatric disorder.  VA subsequently granted service connection for a psychiatric disorder, so that claim is no longer before the Board.  The development ordered with respect to the low back claim has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

There is no credible evidence that the Veteran suffered a back injury in service, and there is no competent or credible evidence relating her current disability to her active service.  



CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

At her March 2014 hearing, the Veteran waived any error in the content or timing of the notice provided.  The duty to notify is satisfied.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in July 2014.  A VA examination was conducted in July 2014; the record does not reflect that this examination was inadequate for rating purposes.  The examination report responded to the questions posed by the Board, and it contains sufficient information to determine whether service connection is warranted.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Entitlement to Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Both VA treatment records and the results of a July 2014 VA examination reflect that the Veteran currently suffers from a low back disability.  The July 2014 examination diagnosed the Veteran as suffering from minimal degenerative disc disease of the lumbar spine.  The current disability criterion is met.  

In numerous letters and statements to VA, the Veteran has contended that she injured her back in 1983 or 1984 when catching a duffel bag.  In her April 2008 claim, the Veteran stated that the injury occurred in June 1983.  She stated that she injured her back catching a 150 pound bag.  She stated that she sought treatment but could not be x-rayed because of her pregnancy.  In her August 2009 notice of disagreement, the Veteran stated that she was injured in June 1984.  A questionnaire submitted at the time of her March 2014 hearing contains similar contentions.  

There is, however, no evidence whatsoever of this injury in the Veteran's service treatment records.  There are no records from June 1983 or June 1984 showing that the Veteran complained of back pain following catching a duffel bag.  Indeed, the Veteran's service treatment records are silent as to any complaints of back pain at all.  Despite the Veteran's contentions that she injured her back in 1984 and has had pain since that point, a February 1988 report of medical history from the Army Reserves shows that the Veteran denied suffering from recurrent back pain.  A February 1988 report of medical examination similarly did not diagnose her as suffering from any spinal disability.  

Despite the lack of corroborative evidence, the Board could still determine that the Veteran's injury occurred based on her lay statements alone.  The Veteran, however, has not been consistent in describing the onset of her back pain.  

For example, in a December 2006 VA treatment record, the Veteran stated that, after service, she worked as an over the road truck driver.  She stated that she suffered from back pain as a result of two-post service truck accidents.  In an October 2007 record, the Veteran stated that her back pain began three years prior and was the result of her truck accidents.  

The Veteran's Social Security Disability application and records supporting that application do not mention any in-service back injury.  Instead, in her application, she stated that her chronic back pain was related to three truck accidents that occurred between 2004 and 2005.  She stated that her pain began in 2005 (some 20 years after her active service) and became debilitating in 2006.  In a January 2008 psychological evaluation for her disability claim, the Veteran stated that her pain began in 2005 or 2006; she did not mention any in-service accident.  

The numerous inconsistencies in the Veteran's statements render them not credible.  Combined with the lack of any contemporary medical evidence of an in-service injury, the Board concludes that there is no evidence of an in-service injury or incurrence of the Veteran's low back disability.  

Further, there is no competent evidence of a link between the Veteran's current disability and her active service.  The July 2014 VA examiner concluded that it is less likely than not that the Veteran's current disability relates to her active service.  To the extent that other medical evidence assigns an etiology to the Veteran's back disability, this evidence relates her current disability to her post-service truck accidents and to her current physical condition.  

Though the Veteran contends that her current disability is related to her active service, the Board has already found her statements not credible.  Even if the Veteran's statements were credible, determining the etiology of a back disability (especially one mixed with intercurrent injuries) requires specialized medical training or knowledge and is not susceptible to lay observation.  Jandreau, 492 F.3d at 1376-77.

The preponderance of the evidence is against the claim for service connection for a low back disability; there is no doubt to be resolved; and service connection for a low back disability is not warranted.  


ORDER

Entitlement to service connection for a low back disability is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


